





CITATION: R. v. Calovic, 2011 ONCA 542





DATE: 20110802



DOCKET: C52759



COURT OF APPEAL FOR ONTARIO



Feldman, Blair and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Thomas Milo Calovic



Appellant



Jack McCulligh, for the appellant



Matthew Asma, for the respondent



Heard and released orally: July 28, 2011



On appeal from the conviction entered on July 20, 2010, and
          the sentence imposed on November 3, 2010, by Justice John McMahon of the
          Superior Court of Justice, sitting without a jury.



ENDORSEMENT



[1]

The trial judges reasons reflect the proper weighing of the evidence
    adduced, no misapplication of the burden or standard of proof, and they are
    fully supported by the evidence.

[2]

As to sentence, we are satisfied that the sentence imposed reflects no
    error in principle, falls within the range of sentences appropriate for the
    circumstances of this offence and offender, and is consistent with the
    governing sentencing objectives, principles, and factors.

[3]

The appeal from conviction is dismissed. Leave to appeal sentence is
    granted but the appeal from sentence is also dismissed.

K.
    Feldman J.A.

R. A.
    Blair J.A.

David
    Watt J.A.


